Dismissed; Opinion Filed January 15, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00795-CV

                         NAZARIO CHAVEZ, JR., Appellant
                                     V.
                  FLORA CARREON AND JOHN G. ROBLEDO, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02264-A

                              MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Evans
         Appellant’s brief in this case is overdue. By postcard dated November 7, 2019, we

notified appellant the time for filing appellant’s brief had expired. We directed appellant to file a

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE



190795F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 NAZARIO CHAVEZ, JR., Appellant                     On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
 No. 05-19-00795-CV         V.                      Trial Court Cause No. CC-18-02264-A.
                                                    Opinion delivered by Justice Evans.
 FLORA CARREON AND JOHN G.                          Justices Molberg and Reichek participating.
 ROBLEDO, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 15th day of January, 2020.




                                              –3–